In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated December 1, 1993, as granted the branch of the motion of the defendant Lawrence Misrok, joined by the defendant *735Robert Carver, for summary judgment dismissing the plaintiffs’ second cause of action based on General Municipal Law § 205-e.
Ordered that the order is affirmed insofar appealed from, with costs to the respondent Lawrence Misrok.
We reject the plaintiffs’ contention that the complaint stated a cause of action under General Municipal Law § 205-e. The plaintiffs’ failure to identify the specific statute or ordinance which the defendant Misrok violated, renders the plaintiffs’ cause of action under General Municipal Law § 205-e legally insufficient (see, Maisch v City of New York, 181 AD2d 467; Brophy v Generoso, 137 AD2d 478). The plaintiffs’ claim, raised for the first time on appeal, that the defendant Misrok violated Real Property Law § 231, is unpreserved for review. Moreover, the plaintiffs failed to submit any evidence in admissible form that the defendant violated this statute or any other statute or ordinance. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.